The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Status of Claims

Applicant's addition of claims 16-20 in “Claims -08/10/2022” with “Amendment 

after  Notice of Allowance (Rule 312) - 08/10/2022”, have been acknowledged by 

Examiner.

This office action considers claims 1-11 and 16-20 pending for prosecution. 
Reason for Allowances
Claims 1-11 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-8, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 9: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic 3isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system; wherein the microprocessor is configured to use the primary sensor response and an isolation material value associated with the isolation material to calculate an inertial response; the one or more responses of the microprocessor being in absence of erroneous output caused by vibration and shock events”, as recited in Claim 9, in combination with the remaining limitations of the claim.		
Claims 10-11, are allowed as those inherit the allowable subject matter from claim 9. 	
Regarding Claim 16: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “using a microelectronic isolation system to calculate one or more forces acting on the microelectronic isolation system, wherein the microelectronic isolation system comprises: a base, a vibration isolator, a primary sensor, and a microprocessor, wherein the base supports the vibration isolator, the primary sensor, and the microprocessor, and the base being configured to be mounted to a surface; wherein the vibration isolator comprises a platform, an isolation material, and the isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as the forces acting on the microelectronic isolation system”, as recited in Claim 16, in combination with the remaining limitations and steps and sequences of the claim.		
Claims 17-20, are allowed as those inherit the allowable subject matter from claim 16. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Ong et al. (US 20220031194 A1; hereinafter Ong) 
Strehlow et al. (US 20200064367 A1; hereinafter Strehlow) 
Reinke (US 20200025792 A1; hereinafter Reinke) 
Becka (US 20160139171 A1; hereinafter Becka) 
Perkins et al. (US 20130068017 A1; hereinafter Perkins) 
Prior Art Ong teaches systems and methods of the present disclosure include a five-layer environment consisting tremor management hardware, interface, control system, machine learning environment and cloud capabilities. These elements come together to implement program instructions and perform steps to: receive sensory data elements(s) for tremor stat(s), physiological and/or environmental state(s) of the user, user activities and state(s) of the tremor management hardware and based on these state(s) generate at least one actionable tremor mitigation action associated with historical tremor mitigation improvements recorded in a memory, and display at a user computing device the at least one actionable tremor mitigation action to a user, a healthcare provider, or both ([Abstract]), wherein (Fig. 1+; [0009+]) i) tremor management device, ii) a user interface, iii) a control system, iv) a machine learning environment, and v) a cloud environment; wherein the five-layer environment is configured to implement program instructions to perform steps to: receive an accelerometer data signal from a sensor device associated with a user, the accelerometer data signal having a time-varying frequency and a time-varying amplitude of motion detected by the sensor device; determine a tremor in the accelerometer data signal based at least in part on the time-varying frequency and a tremor frequency range indicative of movement associated with tremors; determine a tremor frequency and a tremor amplitude of the tremor based on the accelerometer data signal during a period of time associated with the tremor; generate a mechanical dampening control signal to the tremor management device to cause the device to create a counteracting force or motion resistance or both in response to the tremor frequency and the tremor amplitude; determine a tremor severity based at least in part on the tremor frequency and the tremor amplitude during the period of time associated with tremor; store in a tremor severity history the tremor frequency, the tremor amplitude and the tremor severity during the period of time associated with the tremor; train a tremor severity pattern recognition model to identify at least one tremor pattern based at least in part on the severity and trained tremor severity model parameters trained according to the tremor severity history; and store the tremor severity pattern recognition model in a tremor severity engine. But, Prior Art Ong does not expressly teach wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system (claim 1); or wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic 3isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system; wherein the microprocessor is configured to use the primary sensor response and an isolation material value associated with the isolation material to calculate an inertial response; the one or more responses of the microprocessor being in absence of erroneous output caused by vibration and shock events (claim 9); or using a microelectronic isolation system to calculate one or more forces acting on the microelectronic isolation system, wherein the microelectronic isolation system comprises: a base, a vibration isolator, a primary sensor, and a microprocessor, wherein the base supports the vibration isolator, the primary sensor, and the microprocessor, and the base being configured to be mounted to a surface; wherein the vibration isolator comprises a platform, an isolation material, and the isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as the forces acting on the microelectronic isolation system (claim 16).
Prior Art Strehlow teaches a resonator defining a longitudinal axis that includes a mounting pad, a pad connector, at least one isolation mechanism, and a pair of elongated tines extending in the direction of the longitudinal axis. The isolation mechanism including an outer block defining a first outer end and a second outer end on opposite sides, an inner block defining a first inner end and a second inner end on opposite sides, and a pair of interconnect members, where each respective interconnect member of the pair of interconnect members connects the second outer end to the first inner end ([Abstract]), wherein (Fig. 1+; [0015+]) a mounting pad; a pad connector; an isolation mechanism comprising: an outer block defining a first outer end and a second outer end on opposite sides; an inner block defining a first inner end and a second inner end on opposite sides; and a pair of interconnect members, wherein each respective interconnect member of the pair of interconnect members connects the second outer end to the first inner end; and a pair of elongated tines extending in the direction of the longitudinal axis, wherein respective first ends of the pair of elongated tines are connected to the second inner end, wherein the pad connector connects the mounting pad to the first outer end. But, Prior Art Strehlow does not expressly teach wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system (claim 1); or wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic 3isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system; wherein the microprocessor is configured to use the primary sensor response and an isolation material value associated with the isolation material to calculate an inertial response; the one or more responses of the microprocessor being in absence of erroneous output caused by vibration and shock events (claim 9); or using a microelectronic isolation system to calculate one or more forces acting on the microelectronic isolation system, wherein the microelectronic isolation system comprises: a base, a vibration isolator, a primary sensor, and a microprocessor, wherein the base supports the vibration isolator, the primary sensor, and the microprocessor, and the base being configured to be mounted to a surface; wherein the vibration isolator comprises a platform, an isolation material, and the isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as the forces acting on the microelectronic isolation system (claim 16).
Prior Art Reinke teaches a vibrating beam accelerometer (VBA) with an in-plane pendulous proof mass, which may include one or more resonators, planar geometry, a single primary mechanical anchor between the support base and the VBA, a resonator connector structure connecting the resonators to the single primary anchor and a hinge flexure mechanically connecting the proof mass to the single primary anchor ([Abstract]), wherein (Fig. 1+; [0018+]) a support base defining a first plane; a resonator connection structure mechanically connected to the support base with an anchor, wherein the resonator connection structure is in a second plane parallel to the first plane; a hinge flexure configured to connect the pendulous proof mass to the resonator connection structure, wherein the hinge flexure suspends the pendulous proof mass parallel to the support base at the anchor, and wherein the pendulous proof mass rotates about the hinge flexure in the second plane in response to an acceleration of the device parallel to the first plane of the support base; and one or more resonators configured to connect the pendulous proof mass to the resonator connection structure and to flex in the second plane based on a rotation of the pendulous proof mass about the hinge flexure, wherein each of the one or more resonators resonate at a respective driven resonant frequency, wherein the pendulous proof mass, the hinge flexure, and the one or more resonators are in the second plane. But, Prior Art Reinke does not expressly teach wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system (claim 1); or wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic 3isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system; wherein the microprocessor is configured to use the primary sensor response and an isolation material value associated with the isolation material to calculate an inertial response; the one or more responses of the microprocessor being in absence of erroneous output caused by vibration and shock events (claim 9); or using a microelectronic isolation system to calculate one or more forces acting on the microelectronic isolation system, wherein the microelectronic isolation system comprises: a base, a vibration isolator, a primary sensor, and a microprocessor, wherein the base supports the vibration isolator, the primary sensor, and the microprocessor, and the base being configured to be mounted to a surface; wherein the vibration isolator comprises a platform, an isolation material, and the isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as the forces acting on the microelectronic isolation system (claim 16).
Prior Art Becka teaches a device is described that includes a pendulous proof mass, a support base, a flexure, and at least two resonators. The support base defines a plane and supports the pendulous proof mass. The flexure flexibly connects the pendulous proof mass to the support base, suspends the pendulous proof mass within the support base, and in response to an acceleration of the device, the pendulous proof mass rotates about the flexure in the plane defined by the support base ([Abstract]), wherein (Fig. 1+; [0014+]) a support base defining a plane and configured to support the pendulous proof mass; a flexure configured to flexibly connect the pendulous proof mass to the support base, wherein the flexure suspends the pendulous proof mass within the support base, and wherein, in response to an acceleration of the device, the pendulous proof mass rotates about the flexure in the plane defined by the support base; and at least two resonators configured to flexibly connect the pendulous proof mass to the support base and flex based on the rotation of the pendulous proof mass about the flexure, wherein each of the at least two resonators resonate at a respective resonant frequency. But, Prior Art Becka does not expressly teach wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system (claim 1); or wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic 3isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system; wherein the microprocessor is configured to use the primary sensor response and an isolation material value associated with the isolation material to calculate an inertial response; the one or more responses of the microprocessor being in absence of erroneous output caused by vibration and shock events (claim 9); or using a microelectronic isolation system to calculate one or more forces acting on the microelectronic isolation system, wherein the microelectronic isolation system comprises: a base, a vibration isolator, a primary sensor, and a microprocessor, wherein the base supports the vibration isolator, the primary sensor, and the microprocessor, and the base being configured to be mounted to a surface; wherein the vibration isolator comprises a platform, an isolation material, and the isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as the forces acting on the microelectronic isolation system (claim 16).
Prior Art Perkins teaches an apparatus for analyzing movement of equipment includes an inertial measurement unit continuously measuring six rigid body degrees of freedom of the equipment and outputting data representative thereof ([Abstract]), wherein (Fig. 1+; [0007+]) an inertial measurement unit continuously measuring six rigid body degrees of freedom of the equipment and outputting data representative thereof, said inertial measurement unit having a planar substrate define a single common plane, said inertial measurement unit further comprising at least one angular rate gyro and at least one accelerometer sufficient to measure said six rigid body degrees of freedom and each being mounted on said single common plane; and a communication device transmitting said data. But, Prior Art Perkins does does not expressly teach wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system (claim 1); or wherein the vibration isolator comprises a platform, an isolation material, and at least one isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic 3isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as forces acting on the microelectronic isolation system; wherein the microprocessor is configured to use the primary sensor response and an isolation material value associated with the isolation material to calculate an inertial response; the one or more responses of the microprocessor being in absence of erroneous output caused by vibration and shock events (claim 9); or using a microelectronic isolation system to calculate one or more forces acting on the microelectronic isolation system, wherein the microelectronic isolation system comprises: a base, a vibration isolator, a primary sensor, and a microprocessor, wherein the base supports the vibration isolator, the primary sensor, and the microprocessor, and the base being configured to be mounted to a surface; wherein the vibration isolator comprises a platform, an isolation material, and the isolation sensor, wherein the isolation material supports the platform from the base, the isolation material being configured to dampen a vibrational frequency experienced by the microelectronic isolation system, the isolation sensor being configured to measure a displacement of the platform with respect to the base, and the platform supports the primary sensor; wherein the primary sensor has a mechanical resonant frequency, the primary sensor being a MEMS sensor configured to measure a primary sensor response; and wherein the microprocessor is configured to receive data from the isolation sensor and the primary sensor to calculate one or more responses, the calculated one or more responses being microprocessor digital outputs defined as the forces acting on the microelectronic isolation system (claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898